DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0140 “diffuser 1758” should be “shroud 1758” for consistency with the remainder of paragraph 0140 and paragraph 0134.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 20 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a separate diffuser component” in line 6.  The examiner is interpreting the claimed “diffuser” to be a “shroud.”  Note, an impeller is claimed in claim 6, and that a diffuser is a separate component not united with the blade component as disclosed in the specification.  

Claim 25 contains process steps within a product claim.  See MPEP 2173.05(p) II.  It is unclear if infringement of the claim occurs with the product or when the process is followed to manufacture the product.  For purposes of examination, the process steps are deemed to not impart any distinctive structural features to the blade member.   
Claims 26-30 each depend from indefinite claim 25 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
Claim 30 recites the limitation "the second blade member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 should depend from claim 29 which first recites “a second blade member” in lines 3-4.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,628,586 B2 (Feher hereinafter)
For claim 1, Feher teaches an impeller for a pump assembly, comprising: a separate hub component 102; and a separate blade component 10/12 having a double curvature (see at least FIG. 1-2) fixed to the separate hub component 102.  

	For claim 7, Feher additionally shows separate blade component 10/12 having a double curvature comprises a first curve extending substantially radially and around a long axis of the impeller and a second curve extending generally perpendicular to the long axis of the impeller.   See at least FIG. 1-2.  
	For claim 8, Feher also shows the separate blade component includes a plurality of blade members 12, wherein each blade member 12 of the plurality of blade members includes the first curve and the second curve. See FIG. 1-2.  
	For claim 17, Feher teaches a method of forming an impeller for a pump assembly, comprising: forming a hub component 102; forming a blade component 10/12 separate from the formed hub component; fixing together the blade component and the hub component (see paragraph bridging columns 6 and 7).

Claim(s) 1, 7, 17, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being  by KR 20160015902 A (Sung et al. hereafter).
For claims 1 and 7, Sung et al. teach in FIG. 2-5 an impeller having a separable hub 110 and blades 120, wherein the separable blades 120 have a flange 122 which is received in a channel 114 of the hub 110.   

The blades 120 have a double curvature as seen in FIG. 2 (blade surfaces are curved along one plane and the joint between the hub and the blade is curved in a different plane).

For claim 17, Sung et al. teach in at least FIG. 2-5 a process for forming an impeller comprising: forming a hub component 110; forming a blade component 121, 131 separate from the formed hub component; and fixing together blade component 121, 131 and the hub component 110.  
For claim 20, a flange 122, 132 of the blade 121, 131 is fit into a groove 114 in the formed hub component 110 (see FIG. 5).
For claim 24, Sung et al. clearly trach the separate production of blade members and fixing of the blade members each onto the hub component in the FIG. 2-5 figures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher as applied to claims 1-2, 7-8 and 17 above, and further in view of United States Patent No. 9,624,930 B2 (Gahlot et al. hereinafter)
	Feher is directed to an impeller for a pump assembly, and does not detail structure of the pump other than the impeller.  For instance the nominal features of a pump: a casing, shaft and diffuser, are arguably absent from the Feher written disclosure.
	However, the addition of the nominal pump features to the pump impeller of Feher is not unobvious.  
Gahlot et al. teach a pump having a plurality of stages, wherein each stage comprises an impeller 122 and a diffuser 124; the pump further having a casing 118 and a shaft 126, which are well known structural features of a pump.
Because Feher an impeller for a pump assembly, and Gahlot et al. teach a pump having conventional features of a casing, shaft and a diffuser for each pump stage, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the pump impeller of Feher in a conventional pump assembly, as disclosed in Gahlot et al. for the purpose of combining the features of the Feher pump impeller to the combination of the pump assembly, resulting in a pump assembly having the improved impeller of Feher.  

Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 26-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 3-5, 11-16, 18-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.